Citation Nr: 0621225	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-35 008A	)	DATE
	)
	)

On appeal from the
Michael E. DeBakey Veterans Affairs Medical Center in 
Houston, Texas


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) from 
September 1974 to May 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Michael E. DeBakey 
Veterans Affairs Medical Center (VAMC) in Houston, Texas, 
which denied the appellant's enrollment in the VA healthcare 
system based on his lack of qualifying service.


FINDING OF FACT

Service records identify the appellant's service as ACDUTRA 
only; he did not serve on active duty.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.203, 
17.36 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Active duty training is, inter alia, full-time duty in the 
Armed Forces performed by a Reservist for training purposes.  
38 C.F.R. § 3.6(c)(1) (2005).  Significantly, although the 
words "active duty" appear in phrase "active duty 
training," the terms are not synonymous.  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the appellant's service for 
purposes of establishing basic eligibility.  A "veteran" is 
an individual who served in the active military, naval, or 
air service (in other words, a person who served on active 
duty) and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 
38 C.F.R. § 3.1(d) (2005).  

The term "active military, naval, or air service" may 
include any period of ACDUTRA but only if the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  In other words, if the appellant had been disabled 
from a disease or injury during his period of ACDUTRA 
(September 1974 to May 1975), he would have qualifying active 
duty service.  The appellant has not claimed and the evidence 
does not show any disability during his period of ACDUTRA.

The service department has verified that the appellant served 
a period of active duty training from September 1974 to May 
1975, and has classified the appellant's service as ACDUTRA 
only.  A determination by the service department to this 
effect is binding on VA.  See generally Spencer v. West, 13 
Vet. App. 376 (2000).  

In essence, the appellant's eligibility is based entirely on 
his period of ACDUTRA.  A period of ACDUTRA only (without 
evidence of a disability from a disease or injury during that 
period of service) does not qualify him and a "veteran" and 
renders him ineligible for medical treatment.  

Under 38 U.S.C.A. § 1705(a), VA shall manage the enrollment 
of veterans in accordance with the enumerated priorities.  
Here, because the appellant is not a veteran, he does not 
qualify for any of the categories of veterans who are 
eligible to be enrolled based on an order of priority as 
described in 38 U.S.C.A. § 1705(a) and corresponding 
regulations under 38 C.F.R. § 17.36(b)(1)-(8).  

The Board finds, therefore, that the appellant's ACDUTRA is 
not qualifying active service in the United States Armed 
Forces for purposes of establishing eligibility for 
enrollment in VA's health care system, and that he is not a 
"veteran" for VA benefits purposes under the laws 
administered by VA.  As the law and not the evidence of 
record is dispositive in this case, the claim is denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

In the alternative, the appellant contends that his 
eligibility may have been established when the VA responded 
to his application for enrollment.  The evidence in the 
record suggests that he may have been approved for medical 
billing as a "humanitarian," although the evidence does not 
show that he actually received treatment.  The Board finds 
that this humanitarian provision was only tentative, and is 
sympathetic to the appellant's health care needs; however, 
the Board is precluded by the law from granting VA medical 
benefits in this case.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which defines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance which include lack of legal 
eligibility.  38 C.F.R § 3.159 (d); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this case, 
because of the lack of legal entitlement, the Board finds 
that VCAA does not apply.


ORDER

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


